Citation Nr: 0417528	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran has active service from November 1975 to November 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran was scheduled for a travel Board hearing in 
September 2003, but he did not report for his hearing.  
Although he has not since offered an explanation for his 
absence or requested that his hearing be rescheduled, in June 
2004, his representative submitted a written informal hearing 
presentation on his behalf.  Accordingly, the Board will 
review his case as if he withdrew his request for a travel 
Board hearing.  See 38 C.F.R. § 20.704(d) (2003).

In the June 2004 informal hearing presentation, the veteran's 
representative also questioned a July 2003 decision - which 
notes a rating of 0 percent for 
service-connected facial sensory neuropathy, but does not 
give any reasons or bases for reducing this rating from its 
initial 10 percent evaluation.  Since an appeal of this issue 
has not been filed, the Board will refer this issue to the RO 
for appropriate development and consideration.

In the May 2002 rating decision at issue, the veteran was 
also granted service connection for tinnitus and assigned an 
initial 10 percent rating.  In his August 2002 notice of 
disagreement (NOD), he mentions that his bilateral hearing 
loss includes "attacks of vertigo on a daily bases [sic] 
with tinnitus."  In his substantive appeal (VA Form-9), he 
also mentions that he has a problem with vertigo, but makes 
no mention of the tinnitus.  In his NOD, substantive appeal, 
and Statement of Accredited Representative in Appealed Case 
(VA Form 646), he clearly lists the issue on appeal as being 
the inappropriateness of the rating of his bilateral hearing 
loss, and in his NOD he states that he is seeking a 60 
percent rating for it.  Furthermore, the issue of vertigo was 
decided in a separate rating decision in July 2003, and there 
has been no appeal of that decision.  38 C.F.R. § 20. 200 
(2003).  So it appears the only issue currently on appeal, at 
least at this particular time, concerns the initial rating of 
his service-connected bilateral hearing loss.

FINDING OF FACT

The veteran has level I hearing acuity in his right ear and 
level III in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of June 2001, which was prior to the RO's 
decision in May 2002.  So this was in accordance with the 
holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2001 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of June 2001, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day response time 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his VA outpatient treatment (VAOPT) 
records.  Regrettably, the SMRs now appear to be missing from 
the file.  Apparently, however, the RO was able to review the 
SMRs prior to making its May 2002 decision for service 
connection.  And that is no longer the critical issue - 
rather, the rating for the now service-connected bilateral 
hearing loss is the main concern.  This determination is 
based on the medical and other evidence received since the 
veteran filed his claim, and not so much the findings 
concerning his hearing acuity in service.  So his SMRs 
already have served their purpose and their absence 
essentially is inconsequential insofar as the appropriateness 
of his current rating.

The RO also requested and obtained an audiological 
examination in April 2002.  Although over 3 years have passed 
since the June 2001 VCAA letter, the veteran has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  
Furthermore, although scheduled, he declined to appear at his 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a) (2003).



In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The April 2002 VA audiological evaluation revealed the 
veteran's puretone thresholds, in decibels, to be as follows:


1000
2000
3000
4000
Left
30
50
80
80
Right
30
30
35
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.

The diagnosis was mild sensorineural flat loss in the right 
ear, and mild-to-profound sensorineural hearing loss in the 
right ear.  According to the examiner, speech discrimination 
scores were "good in the left ear and excellent in the 
right."  There was no indication of middle ear dysfunction 
other than a slight retracted tympanic membrane (eardrum) in 
the right ear.

Governing Laws and Regulations

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2 (2003).  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  But that holding is not applicable in this case 
because, here, the veteran timely appealed the rating 
initially assigned for the disability at issue just after 
establishing his entitlement to service connection for it.  
So VA must consider his claim in this context, which 
includes determining whether he is entitled to "staged" 
rating to compensate him for times since filing his claim 
when the disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2003).  
Under these criteria, evaluations of hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  38 C.F.R. § 
4.85(a) and (d) (2003).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100, Table VI (2003); 38 C.F.R. § 4.85(b) 
and (e) (2003).  See also Lendenmann v. Principi, 3 Vet App. 
345, 349 (1992).  

Legal Analysis

In applying the results of the VA audiological examination to 
the diagnostic code under 38 C.F.R. § 4.85, Table VI (2003), 
the veteran has a hearing acuity level I in his right ear and 
level III in his left ear.  This in turn correlates to a 
noncompensable or 0 percent disability rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2003).

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Here, though, 
there is not because he does not have a 55 or greater decibel 
loss at 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. 
§ 4.86(a) (2003).  He also does not have a puretone threshold 
of 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz.  See 38 C.F.R. § 4.86(b) (2003).  
Neither test showed he has sufficient hearing loss to warrant 
a compensable rating, even with this special consideration.

As such, the Board finds that the preponderance of the 
evidence is against the claim for an initial compensable 
rating for the bilateral hearing loss.  And since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Board is ever mindful of the veteran's various statements 
in support of his claim, that he has difficulty comprehending 
conversation well, especially with background noise.  
However, bear in mind that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  This is a purely 
nondiscretionary function.  And since the veteran has not had 
a compensable hearing loss at any time since filing his 
claim, a "staged" rating is not warranted under Fenderson, 
either, because he already has received the maximum available 
benefit for the relevant time in question.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his bilateral hearing loss has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



